Citation Nr: 9906156	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-40 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for pleurisy.

2.  Entitlement to service connection for vertigo associated 
with dizziness.

3.  Entitlement to service connection for a bilateral breast 
condition manifested by multiple somatic complaints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to March 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, 
Minnesota. 

Although not certified for review, the issue of entitlement 
to service connection for a bilateral breast condition 
manifested by multiple somatic complaints, addressed in a 
March 1995 statement of the case, was the subject of a timely 
appeal.  That issue, therefore, is before the Board.  

An October 1997 supplemental statement of the case appears to 
include the issue of service connection for costochondritis 
within the issue of service connection for pleurisy.  
However, the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
costochondritis was addressed in a June 1996 rating decision, 
which denied the veteran's claim for benefits.  Although the 
veteran, in July 1996, submitted a timely notice of 
disagreement with respect to the issue of entitlement to 
service connection for pleurisy, the claims file does not 
reveal the presence of anything that might be construed as a 
notice of disagreement with respect of the veteran's claim 
that new and material evidence had been submitted to reopen a 
previously denied claim for service connection for 
costochondritis.  The latter claim, therefore, is not before 
the Board, and the Board does not address as an issue whether 
service connection is warranted for costochondritis.  

Finally, the veteran, in March 1995, expressed disagreement 
with the denial of entitlement to service connection of a low 
back condition and to an increased evaluation for a right hip 
disability.  The claims file, however, does not reflect that 
the veteran had been provided with a statement of the case 
with respect to those issues.  Those issues, therefore, are 
referred to the RO for appropriate disposition.  


REMAND

The veteran seeks service connection for pleurisy and vertigo 
associated with dizziness, as well as a bilateral breast 
condition.  Service medical records document complaints in 
service of chest pain and of dizziness and lightheadedness.  
Treatment records after service document similar complaints 
at various points in time, as well.  The veteran contends 
that these complaints represent ongoing chronic pathologies 
that had their onset in service and seeks to establish 
service connection for the claimed disorders on that basis.  

Service medical records document an assessment, at least at 
one point, of costochondritis associated with complaints of 
chest pain.  They also reflect a number of assessments, 
diagnoses, or impressions associated with complaints of 
dizziness or lightheadedness.  A June 1988 entry documents 
complaints of dizziness, attributed to a viral syndrome, as 
does a December 1988 entry.  A January 1989 entry reflects an 
impression of anisometropia with corrected refractive error.  
A subsequent June 1989 entry contains an entry suggesting 
that Gilbert's syndrome should be ruled out.

Post-service treatment records similarly document complaints 
at various points in time of chest pain and of dizziness, as 
well as fatigue.  Treatment records document assessments of 
pleurisy and pleuritis, as in August 1993 and October 1994.  
Moreover, a health care provider ruled out costochondritis in 
August 1993 in making an assessment of pleuritis.  

Neurological evaluation in March 1991 revealed a normal EEG.  
However, an assessment in May 1993, which notes complaints of 
chronic fatigue and of lightheadedness, suggests that 
labyrinthitis was considered as a possible etiology of the 
veteran's complaints, as was a viral syndrome.  Another May 
1993 entry makes reference to acute vertigo. 

In light of the ongoing nature of the veteran's complaints 
and the multiple diagnoses associated therewith, an 
examination to determine the nature and etiology of any 
disability would be useful in resolving the veteran's claims.  
In October 1997, a physician reviewed the claims file and 
concluded, with respect to the veteran's complaints, that 
there was "no objective evidence to support any medical 
diagnosis, with any certainty."  This opinion is not a 
substitute for an examination.  Besides, the reviewing 
physician in question was not affiliated with a VA hospital, 
but with the RO's office.  Therefore, an examination through 
a VA hospital is warranted.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any current disabilities.  
After reviewing the claims file, the 
examiner should identify any and all 
disabilities associated with the 
veteran's complaints of chest pain, 
dizziness, lightheadedness, and fatigue.  
For any disorder present, the examiner 
should indicate whether it is at least as 
likely as not that the disorder was 
present during service.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


